Citation Nr: 0934257	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-24 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Evaluation of posttraumatic stress disorder (PTSD), currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1967 until 
November 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.


FINDING OF FACT

The Veteran's PTSD is manifested by sleep disturbance, 
restricted affect, difficulty understanding complex commands, 
short-term memory deficiencies, panic and Global Assessment 
of Functioning scores ranging from 50 to 58.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent disabling 
for PTSD have been met, and a rating of 50 percent disability 
is warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 
06-2723 (Vet. App. January 26, 2009).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008). Service treatment have been obtained, as have 
records of VA and private medical treatment.  Furthermore, 
the Veteran was afforded a VA examination in January 2006 in 
which the examiner was provided the c-file for review, took 
down the Veteran's history, considered both lay and medical 
evidence, and reached a conclusion based on her examination 
that was consistent with the record.  The examination is 
found to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record, including testimony provided at a June 2009 
hearing before the undersigned.  The Board has carefully 
considered such statements and concludes that no available 
outstanding evidence has been identified.  Additionally, the 
Board has reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Laws and Regulation

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule). 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).

A disability may require re-evaluation in accordance with 
changes in a Veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history. 38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).

At the outset, the Board notes that the Veteran's claim of 
entitlement to higher rating for PTSD is an appeal from the 
initial assignment of a disability rating in April 2006.  As 
such, the claim requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has reviewed the record and finds nothing to 
reflect that there has been any significant change in the 
disability; a uniform rating is warranted.

In the rating decision on appeal, the Veteran was awarded 
service connection for PTSD and granted an evaluation of 30 
percent, effective October 25, 2005.  PTSD is evaluated under 
the general rating formula for mental disorders.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general 
rating formula, a 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).

The next higher, 50 percent, evaluation is indicated where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbance of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships. Id.

A 70 percent evaluation is warranted where evidence shows 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

In evaluating the Veteran's level of disability, the Board 
considers the Veteran's Global Assessment of Functioning 
(GAF) scores as one component of his overall disability 
picture.  GAF is a scale used by mental health professional 
and reflects psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  The scale may be relevant in evaluating mental 
disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).

Of relevance to this case, GAF scores of 50 to 41 represent 
Serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school 41 functioning (e.g., no 
friends, unable to keep a job).  GAF scores from 60 to 51 
represent Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).

Analysis of the Current Claim

A September 2005 report from Bell Behavioral Services 
indicates that the Veteran endorsed recurrent and intrusive 
memories of trauma.  He experienced flashbacks roughly twice 
a month and also was subject to other forms of hallucinatory 
events, though there were no outward indications of 
hallucination or delusion.  The Veteran showed signs of 
avoidance of thoughts, feelings, and conversations related to 
in-service stressors.  He also reported detachment and 
estrangement from others and presented a restrict affect.  
The Veteran experienced significant sleep disturbance and 
hypervigilance and was prone to sudden, angry outbursts.  He 
reported having problems with concentration and memory and 
these were occasionally apparent to the evaluator.  The 
Veteran endorsed longstanding suicidal ideation but without 
any attempts.  During the assessment the Veteran was casually 
but appropriately groomed.  The examiner concluded that the 
Veteran had a GAF score of 50.

In January 2006 the Veteran underwent a VA examination 
relating to his PTSD symptoms.  The Veteran's hygiene and 
grooming were good.  He had no abnormal motor behavior 
evident and posture and gait were generally good.  The 
Veteran was oriented to place, self and generally to time.  
The Veteran was not able to recall one of three objects after 
a two minute delay.  His attention and concentration appeared 
adequate, though he reported deficits in recent memory.  The 
Veteran's affect was tearful but congruent with the content 
of the conversation.  Speech was sometimes mumbling, however 
generally within normal limits.  The Veteran denied 
experiencing hallucinations or delusions.  He also denied 
current suicidal ideation and endorsed flashbacks roughly 
twice a week.  The examiner assessed that the Veteran had a 
GAF score of 50.

In July 2008 the Veteran was reported to be alert, oriented, 
and under no acute distress.  He was claim, friendly, and 
cooperative and his mood was even.  His thoughts were clear 
and he had no suicidal ideation.  His GAF score was assessed 
as 50, 56 and 58 at various points throughout the month of 
July.

The record also contains personal statements submitted on 
behalf of the Veteran by former coworkers.  In September 2007 
J.M., who had worked with the Veteran for five years at Wal-
Mart, stated that he observed the Veteran to have some memory 
difficulties and that he would become easily panicky when the 
store became busy.  An October 2007 statement from M.L., who 
also worked with the Veteran at Wal-Mart for two years, 
indicated that the Veteran was often "on edge" and was slow 
to learn new tasks.  When confronted with even mildly 
difficult situations, M.L. stated that the Veteran became 
flustered and panicked.

Finally the Board notes that in a June 2009 hearing before 
the undersigned, the Veteran and his wife both stated that 
the Veteran was prone to outbursts of anger, especially while 
driving.  It was also reported that although the Veteran 
maintains a relationship with his grandchildren, he and his 
wife have some relationship difficulties stemming from the 
Veteran's unwillingness to communicate and discomfort with 
leaving the house.

After a careful review of the evidence above, the Board finds 
the Veteran's PTSD to be most analogous to a 50 percent 
rating.  As indicated by the record, the Veteran has 
demonstrated appropriate to restricted affect and difficulty 
in understanding complex commands, especially in occupational 
settings.  He has some impairment of short term memory, 
disturbances of mood, and has shown a difficulty maintaining 
work relationships.  The evidence indicates that the 
Veteran's PTSD symptoms contributed heavily to his inability 
to maintain his last employment, as indicated by a February 
2007 letter from Bell Behavioral Services.

In spite of the severity of the Veteran's symptoms, however, 
the Board does not find that a rating in excess of 50 percent 
is appropriate here.  The Board recognizes that the Veteran 
has endorsed feelings of depression, panic and a restricted 
ability to effectively adapt to stressful circumstances.  
However, he does not exhibit deficiencies in judgment, 
thinking or mood.  Furthermore, the Veteran does not suffer 
from illogical, obscure or irrelevant speech nor has he shown 
neglect for his personal appearance or hygiene.

Particularly probative of the Veteran's level of disability 
are GAF scores throughout the record ranging from 50 to 58, 
suggesting  moderate to serious symptoms consistent with a 50 
percent rating.

Based on the foregoing, the Board concludes that the 
Veteran's PTSD has been 50 percent disabling throughout the 
period on appeal.  All evidence has been considered and, 
where appropriate, the benefit of the doubt has been give to 
the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).



Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.


ORDER

An evaluation of 50 percent for PTSD is granted.




____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


